DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 10-17 in the reply filed on 1/5/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine the apparatus and method of use together.  This is not found persuasive because though claim 10 recites all the limitations of the apparatus of claim 1 there is a serious burden to examine both the method and apparatus given that the prior art which is pertinent to the apparatus may not be applicable to the method because an apparatus needs to be capable of performing the claimed intended use but does not have to perform the intended use to read on the claims and thus there is a serious burden. For example, the apparatus can be used for abrading, etching, or washing instead of material deposition and thus covers a broader field than the method which requires material deposition to occur.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/21.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PG Pub 2012/0186520; hereafter ‘520).
Claim 10: ‘520 is directed towards a method of operating a moveable material deposition and waste control system (title and ¶s 26, 29, & 36), comprising: 
providing a moveable material deposition and waste control system (title) comprising: 
a portable and repositionable deposition material applicator enclosure (abstract) comprising: 
a selective coupling structures that selectively and adjustably couples the enclosure with a substrate or surface with at least a first and second selective coupling systems by creating a plurality of adjustable coupling forces which couples the enclosure with the substrate or surface (a magnetic or electromagnetic coupling means, ¶ 35 and a suction menas which causes coupling forces, ¶s 40) ; 
a sealing system coupled with edge or interface sections of the enclosure that selectively seals the edges or interface sections of the enclosure with the substrate or surface (¶ 34); 
a viewing system that enables viewing of the substrate or surface within the enclosure (abstract and ¶s 11 & 42); 
an adjustable standoff system coupled with the enclosure that adjusts relative position of the edges or interface sections of the enclosure 
a material application system interface section (abstract), wherein the material application interface section further includes a coupling force adjustment section that selectively adjusts at least one of the plurality of coupling forces created by at least one of the selective coupling structures that comprises a moveable adjustment structure that the operator moves or operates to reduce or increase at least one of the plurality of coupling forces produced by at least a portion of the selective coupling structures (the chamber can be telescopically adjusted which in combination with the pressure and magnetic fields reads on the limitation; ¶s 39 & 71); 
a material application system (abstract & ¶ 49) comprising a material applicator section that selectively applies deposition material on a selected section of the substrate or surface surrounded by the enclosure (see Fig. 1), wherein the material applicator section is sealably and moveably coupled with and passes through the material application system interface section (the apparatus comprises an input port for the tool and given that the system is water-tight it is apparent that a seal is present; ¶s 11 & 34), wherein the viewing system is formed with a viewing section that enables an operator to view the material applicator section positioning and material deposition emission path within the 
a waste removal system (abstract) comprising collection system, and a connection system coupled with at least one waste removal manifold or port section of at least a portion of the coupling structures that facilitates removal of particulate or waste created by the applications system when it is applying deposition material to the substrate or surface within the enclosure, wherein the waste removal system is also coupled with one or more sections of the selective coupling structures to supply at least a portion of a source creating or contributing to the plurality of adjustable coupling forces (¶s 11 & 50); 
disposing the moveable material deposition and waste control system on the surface or substrate, adjusting the stand-off structures to adjust relative positon of the enclosure with the substrate or surface (¶ 35); 
operating the selective coupling structures to selectively couple the enclosure with the substrate or surface (¶ 35); 
operating the material application system to and the material applicator to commence applying the deposition material within the enclosure onto the surface or substrate (‘520 teaches using the apparatus for spray painting, ¶ 26); 
removing the particulate or waste created by the applications system from within the enclosure using at least the waste removal system (given that ‘520 teaches applying paint and evacuating with vacuum it is apparent that waste created during the process is removed by the removal system); 

reposition the enclosure then operate the moveable adjustment structure to increase at least one of the plurality of coupling forces produced by at least a portion of the selective coupling structures and thereby couple the enclosure to the surface or substrate (¶ 36); and 
repeat the operating the material application system and removing the particulate or waste step at least once (¶ 36).
‘520 discloses a power source through an umbilical to power the spray nozzle (¶s 21-23). 
‘520 does not teach a power source as part of the waste removal system.
‘520 teaches that the waste removal system is a vacuum.
The Examiner takes Official notice that a vacuum with an integrated power source is a suitable means for supplying a vacuum.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a vacuum and power source into the apparatus of ‘520 because it is an art recognized means for supplying a vacuum and thus would have predictably produced the desired vacuum.
Claim 11: The waste removal system further comprises a manifold and gas/air routing system which generates gas/air flow within the enclosure to route said waste out of the enclosure with a predetermined one or more paths (abstract; #20, Fig. 1; and ¶s 50, 51, 71, & 74).
Claim 12: The material application interface section is coupled with a section of the enclosure (see Fig. 1).
Claim 13: The first and second selective coupling means are a magnetic and suction based system, wherein the suction is created by the evacuation port by vacuum as discussed above.
‘520 does not teach the number of magnets used.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate more than one magnet in the apparatus because duplication of parts is prima facie obvious. MPEP 1244.04(VI)(B).
Claim 14: The sealing system comprises a sealing means (¶ 34).
‘520 discloses that rubber sealing means are known in the art (¶ 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a rubber sealing means as the specific sealing means because ‘520 recognizes rubber sealing means are known in the art as suitable.
‘520 does not teach using a plurality of rubber sealing structures.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate more than one rubber seal in the apparatus because duplication of parts is prima facie obvious. MPEP 1244.04(VI)(B).
Claim 15: The adjustable standoff system comprises an electromagnetic system coupled with the enclosure that selectively adjusts stand-off distance from the edges of the enclosure facing surface and the substrate (¶s 35-39).
‘520 does not teach a plurality of electromagnets.
prima facie obvious. MPEP 1244.04(VI)(B).
Claim 16: The viewing structure comprises a view port formed into a first side of the enclosure and the at least one waste removal manifold or port comprises a vacuum port formed in the enclosure (see #s 18 & 38, Fig. 8 and ¶ 80).
Given that both the stand-off structure and the view port are part of the same enclosure it is apparent that the view port is adjacent to the lateral sides of the stand-off structure.
Claim 17: ‘520 teaches applying vacuum through the vacuum port (i.e. ‘520 implies that the system comprises a vacuum source is coupled with the vacuum port; ¶ 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712